Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
DETAILED ACTION
Status of claims
Claims 1-12 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, The term “high-strength” in claims 1-12 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Proper amendment is necessary.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashima et al  (US-PG-pub 2017/0145534 A1, thereafter PG’534).
Regarding claims 1-2, PG’534 teaches a high-strength cold-rolled steel sheet and manufacturing process (Title, claims, and abstract of PG’534). The comparison of the composition ranges and phase ranges between the alloy #B in table 1 of PG’534 and those of the instant claims 1-2 is listed in the following table. PG’534 teaches the aspect ratio of the ferrite and retained austenite phase is 4 or more (Abstract and cl.1 of PG’’534). As shown in the comparison, all of the alloy composition ranges of the alloy #B in table 1 of PG’534 and microstructures disclosed in #20 in table 5 of PG’534 read on the composition ranges and phases claimed in the instant claims. Claim 1-2 are anticipated by PG’534.

Element
From instant Claim 1 (in mass.%)
PG’534 #B in table I (in mass%)
within range
(in mass%)
C
0.12-0.3
0.18
0.18
Si
0.5-3.0
1.29
1.29
Mn
2.0-4.0
2.41
2.41
P
0.100 or less
0.01
0.01
S
0.020 or less
0.001
0.001
Al
0.01-1.5
0.03
0.03
At least one from group consisting of
V: 0.1-1.5;
Mo: 0.1-1.5;
Ti: 0.005-0.10;
Nb: 0.005-0.10
Ti: 0.018
Ti: 0.018
Fe
Balance + impurities
Balance +impurities
Balance +impurities

1-35 with AR 2.0 or more;
10 or less with AR <2.0;
< 2 Non-recrystallized
33 with AR 4 or more (#20 in table 5); re-crystallization (par.[0072])
33 with AR 4 or more;
Whole recrystallized.
B+M (area%)
40-80
balance
About 46
RA (area%)
3-35
9
9
Fresh M +RA
5-35
12
12
C in RA (mass%)
0.4-0.7
0.68
0.68

From claim 2


At least one from group consisting of
Cr: 0.005-2.0;
Ni: 0.005-2.0;
Cu: 0.005-2.0;
B: 0.0003-0.005;
Ca: 0.001-0.005;
REM: 0.001-0.005;
Sn: 0.005-0.50;
Sb: 0.005-0.50
B: 0.0016
B: 0.0016


Regarding claims 3-6, PG’534 teaches applying hot-dip galvanization coating layer on the surface of the steel sheet. (par.[0076] of PG’534), which reads on the limitations in the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG’534 in view of Hasegawa et al  (WO 2016/113789 A1, corresponding to US-PG-pub 2018/0002800 A1, thereafter PG’800).
PG’534 is applied to the instant claims 1-6 as stated above. 
Regarding claims 7-8, PG’534 teaches manufacturing process steps including hot-rolling, cooling, coiling, cold-rolling, and annealing process (par.[0060]-[0072], table 3, and cls.6-7 of PG’534) and the comparison parameters between process of #20 in table 3 of PG’534 and those claimed in the instant claims are shown in the following table. PG’534 does not specify the reduction ratio and detail pre-annealing and main annealing process parameters as recited in the instant claims. PG’800 teaches a high-strength galvanized steel sheet with all of the essential alloy compositions and microstructures (abstract, examples, and claims of PG’800) overlap the claimed alloy as recited in the instant claims. MPEP 2144 05 I. PG’800 teaches applying 20% or more cold-rolling reduction (par.[0023] of PG’800) and pre-annealing, final annealing, and tempering (par.[0024]-[0027] and table-2-3 of PG’800), which reads on or overlap all of the detail parameters including reduction rate in prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the process parameters as demonstrated by PG’800 in the process of PG’534 since both PG’800 and PG’534 teach the same high-strength galvanized steel sheet throughout whole disclosing range. 


From claim 7-8
#20 in table 3
Within range
Hot-rolling
included
900oC
900oC
cooling
included
included
included
coiling
590oC or lower
450oC
450oC
Cold rolling
20% or more
Included (par.[0068])
--
Pre-annealing
830-940oC 10 sec. or more cooling to 550oC or lower at rate 5oC/s
--
--
Main annealing 
Ac1+60-Ac3oC 10 sec. or more cooling to 550oC or lower at rate 10oC/s or more;
Holding at 550-400oC for 2-10sec. cooling to 150-375oC at rate 5oC/s or more
820oC 250 sec. cooling to 300oC at rate 7oC/s
820oC 250 sec. cooling to 300oC at rate 7oC/s
Reheating
300-450oC holding 10-1000 sec.
Second soaking 
500oC 600sec
--


Regarding claims 9-12, PG’534 teaches that: “A hot-dip zinc-coated steel sheet may be formed by hot-dip galvanization .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-3, 7, 9, and 12-30 of copending application No. 17/041680 (US-PG-pub 2021/0130920 A1).  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734